        Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 1 of 7




 1 JOSHUA E. KIRSCH (179110)
   GIBSON ROBB & LINDH LLP
 2 201 Mission Street, Suite 2700
   San Francisco, California 94105
 3 Telephone:    (415) 348-6000
   Facsimile:    (415) 348-6001
 4 Email:        jkirsch@gibsonrobb.com

 5 Attorneys for Plaintiff
   UNDERWRITERS AT LLOYD’S
 6 SUBSCRIBING TO POLICY NO. MC-1457

 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10

11 UNDERWRITERS AT LLOYD’S                             Case No. 4:20-cv-08958-KAW
   SUBSCRIBING TO POLICY NO. MC-1457;
12                                                     JOINT CASE MANAGEMENT
                                                       STATEMENT AND [PROPOSED] ORDER
13                  Plaintiff,

14                                                     CMC Date:        April 13, 2021
            v.                                         CMC Time:        1:30 p.m.
15                                                     Judge:           Kandis A. Westmore

16 MAERSK A/S, a foreign corporation; APEX
   MARITIME CO., INC., a California
17 corporation; and APEX SHIPPING CO., INC.,
   an entity of unknown corporate form;
18
19                  Defendants.
                                                       Complaint filed: December 15, 2020
20

21          Pursuant to Rule 26 of the Federal Rules of Civil Procedure and Local Rule 16-9, Plaintiff
22 UNDERWRITERS AT LLOYD’S SUBSCRIBING TO POLICY NO. MC-1457 (“Lloyd’s”),

23 Defendant MAERSK A/S (“Maersk”) and Defendant STARKLINK FREIGHT SYSTEM (SFO)

24 INC. (erroneously sued as APEX SHPPING CO., INC. and APEX MARITIME CO. INC.) submit

25 the Report of the Conference of the Parties and Proposed Discovery Plan.

26 / / /

27 / / /

28 / / /
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00
         Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 2 of 7




 1 I.         JURISDICTION & SERVICE

 2            This matter arises under the U.S. Carriage of Goods by Sea Act (“COGSA”), 46 USC sec.

 3 30701 note, and falls under the Court’s maritime and admiralty jurisdiction. There is no dispute as

 4 to jurisdiction. All parties have been served and have appeared. However, STARLINK

 5 FREIGHT SYSTEMS (SFO) INC., (“StarLink”) has filed an answer in lieu of APEX SHPPING

 6 CO., INC. and APEX MARITIME CO. INC. (collectively “Apex”) based on the contention that

 7 Apex Maritime Co. Inc. and Apex Shipping Co Inc. were inadvertently erroneously named as

 8 defendants, instead of StarLink, a related company.

 9 II.        FACTS

10            This is a subrogation action arising out of alleged water damage to a shipment of computer

11 parts transported by sea from China to California. Defendants MAERSK A/S (“Maersk”) and

12 StarLink both issued bills of lading operating as contracts of carriage for the cargo described

13 therein. StarLink contends that StarLink erroneously issued the bill of lading on an Apex form

14 rather than a StarLink form. Plaintiff alleges that, when the cargo arrived at destination in

15 California, it was discovered to be in a severely wetted condition. Plaintiff UNDERWRITERS

16 AT LLOYD’S SUBSCRIBING TO POLICY NO. MC-1457 (“Lloyd’s”), as insurer of the cargo,

17 contends it paid the cargo owners $357,839.22 due to the damage to the goods and now brings this

18 matter seeking that amount as subrogee of the cargo owners.
19 III.       LEGAL ISSUES

20            The parties presently anticipate the following issues to be litigated: the extent and cause of

21 the alleged cargo damage, whether defendants’ liability is limited pursuant to COGSA or the terms

22 and conditions of the applicable bills of lading, and whether any defenses under COGSA or the

23 terms and conditions of the applicable bills of lading apply to preclude liability.

24 IV.        MOTIONS

25            There are no pending motions. The parties may bring motions in an effort to dispose of the

26 limitation of liability issue.

27 / / /

28 / / /
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00                                                    2
         Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 3 of 7




 1 V.         AMENDMENT OF PLEADINGS

 2            Starlink has filed a related action against Maersk in the Southern District of New York

 3 seeking indemnity in the event Lloyd’s obtains a judgment against Starlink in the instant action.

 4 Starlink may in due course elect to dismiss the New York action and file a cross-claim in this

 5 proceeding. The parties, therefore, request that they have until August 30, 2021, to amend the

 6 pleadings or add parties – until after their private mediation with an experienced maritime

 7 mediator as has been agreed. The complaint in the action pending in the Southern District of New

 8 York has not been served and Starlink will be asking the court to stay that action with the hope the

 9 matter can be resolved by private mediation as agreed.

10 VI.        EVIDENCE PRESERVATION

11            The parties do not anticipate any unusual issues with regard to evidence preservation, and

12 do not expect any physical evidence, other than documents, to be at issue in this case. The parties

13 have reviewed the Guidelines Relating to the Discovery of Electronically Stored Information

14 (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding

15 reasonable and proportionate steps taken to preserve evidence relevant to the issues reasonably

16 evident in this action.

17 VII.       DISCLOSURES

18            By agreement, the parties have informally exchanged information, but have not yet

19 completed formal initial disclosures. The parties propose April 20, 2021, as the deadline for doing

20 so.

21 VIII. DISCOVERY

22            The parties have not yet commenced formal discovery, but have exchanged various

23 information and documents informally. The parties will commence formal discovery after

24 exchanging initial disclosures, including written discovery, production of documents, and

25 depositions, as necessary. The parties do not believe that any specific limitations or modifications

26 of discovery rules is called for. The parties have considered entering into a stipulated e-discovery

27 order but do not believe that such an order is required at this time. The parties propose to conduct

28 discovery per the default rules and deadlines of the FRCP. The parties do not currently anticipate
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00                                                   3
         Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 4 of 7




 1 any discovery disputes.

 2 IX.        CLASS ACTIONS

 3            This is not a class action.

 4 X.         RELATED CASES

 5            There is a related case pending in the Southern District of New York, in which StarLink

 6 has sued Maersk, captioned: Starlink Freight System (SFO) Inc. and Apex Maritime Co., Inc. v.

 7 Maersk A/S, Case No. 1:21-cv-00199 for indemnity.

 8 XI.        RELIEF

 9            Plaintiff seeks monetary damages as set forth above, plus costs and prejudgment interest.

10 XII.       SETTLEMENT AND ADR

11            Counsel for the parties have worked together on other similar matters in the past, and

12 believe that the prospects for settlement are good. The parties agree to conduct private mediation,

13 to be completed within 120 days of the Case Management Conference.

14 XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

15            The parties have consented to the jurisdiction of the magistrate judge for all purposes.

16 XIV. OTHER REFERENCES

17            Not applicable.

18 XV.        NARROWING OF ISSUES

19            The limitation of liability defenses may lend themselves to resolution by motion.

20 XVI. EXPEDITED TRIAL PROCEDURE

21            The parties do not wish to subject this case to expedited trial procedures.

22 XVII. SCHEDULING

23            The parties propose:

24            Last day to amend pleadings/add parties:      August 30, 2021

25            Completion of initial ADR session:            August 16, 2021

26            Discovery cutoff:                             October 29, 2021

27            Designation of experts:                       November 30, 2021

28            Hearing of dispositive motions:               December 16, 2021
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00                                                    4
         Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 5 of 7




 1            Pretrial conference:                             April 13, 2022

 2            Trial:                                           May 11, 2022

 3 XVIII. TRIAL

 4            As a maritime case, this will be a bench trial, with an anticipated length of four days.

 5 XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 6            The parties have made these disclosures. Plaintiff disclosed Falvey Cargo Underwriting,

 7 Ltd. (managing general agent for Lloyd’s) and its insured, Corsair Memory, Inc. Defendant

 8 Maersk disclosed that it is not aware of any interested entities or persons other than the named

 9 parties. Defendant StarLink will be making its interested parties disclosure within the next two

10 weeks.

11 XX.        PROFESSIONAL CONDUCT

12            All attorneys of record for the parties have reviewed the Guidelines for Professional

13 Conduct for the Northern District of California. As is common with admiralty practitioners,

14 counsel exhibit the utmost courtesy to each other and the court.

15 XXI. OTHER

16            Nothing else at this time.

17            Pursuant to Local Rule 5-1(i)(3), Joshua E. Kirsch, counsel for Plaintiff, hereby attests that

18 concurrence in the filing of the document has been obtained by each Signatory below.
19

20                                                      Respectfully submitted,

21 Dated: April 6, 2021                                 GIBSON ROBB & LINDH LLP

22

23                                                      /s/ JOSHUA E. KIRSCH
                                                        Joshua E. Kirsch
24                                                      jkirsch@gibsonrobb.com
25                                                      Attorneys for Plaintiff
                                                        UNDERWRITERS AT LLOYD’S
26                                                      SUBSCRIBING TO POLICY NO. MC- 1457

27 / / /

28 / / /
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00                                                    5
         Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 6 of 7




 1 Dated: April 6, 2021                                 MOGHADDAM & JORGENSEN, LLP

 2

 3                                                      /s/ B. ALEXANDER MOGHADDAM
                                                        B. Alexander Moghaddam
 4                                                      alex@moghaddam-jorgensen.com
 5                                                      Attorneys for Defendant
                                                        MAERSK A/S
 6

 7 Dated: April 6, 2021                                 BULLIVANT HOUSER BAILEY

 8

 9                                                      /s/ MARILYN RAIA
                                                        Marilyn Raia
10                                                      Marilyn.Raia@bullivant.com
                                                        Attorneys for Defendant
11                                                      STARKLINK FREIGHT SYSTEM (SFO) INC.
12                                                      (erroneously sued as APEX SHPPING CO., INC.
                                                        and APEX MARITIME CO. INC.)
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00                                                 6
         Case 4:20-cv-08958-KAW Document 22 Filed 04/06/21 Page 7 of 7




 1                                            CASE MANAGEMENT ORDER

 2            The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3 approved as the Case Management Order for this case and all parties shall comply with its

 4 provisions. [In addition, the Court makes the further orders stated below:]

 5            IT IS SO ORDERED.

 6 Dated: _________________, 2021                       ______________________________________
                                                        Honorable Kandis A. Westmore
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
     Case No. 4:20-cv-08958-KAW; Our File No. 5478.00                                            7
